Citation Nr: 0532053	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-38 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
December 1978.


REMAND

In the veteran's substantive appeal, received in November 
2004, the veteran indicated that he desired a hearing before 
the Board of Veterans' Appeals (Board) in Washington, D.C.  
Thereafter, although the veteran was advised by a letter from 
the regional office (RO) in November 2004 that he was being 
placed on a list for Board hearings at the RO, no hearing was 
ever scheduled and instead, the veteran later received notice 
of a central office hearing scheduled for October 3, 2005.  

Subsequent to October 3, 2005, the veteran advised the Board 
in a letter received October 18, 2005, that he had mistakenly 
reported to the Boston, Massachusetts RO for his October 2005 
Board hearing based on previous communications from the 
Providence, Rhode Island RO, and that he still desired a 
Board hearing, preferably at either the Providence or Boston 
RO.  The Board has treated the veteran's letter as a motion 
to reschedule his previously scheduled hearing for a hearing 
before the Board at the Providence RO, and granted that 
motion by way of a letter to the veteran, dated in November 
2005.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the 
Providence, Rhode Island RO before a 
member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


